Citation Nr: 1420638	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2005, for the award of service connection for cold injury residuals of the feet.

2.  Entitlement to an effective date earlier than September 20, 2005, for the award of service connection for cold injury residuals of the hands.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.  


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992.

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issue of entitlement to SMC was most recently before the Board in June 2012.


FINDINGS OF FACT

1.  A June 1994 rating decision denied the Veteran's December 1992 claim of service connection for cold injury residuals of the feet, which will be broadly construed to include the hands; an appeal of the June 1994 RO denial of service connection for cold injury residuals of the feet and hands was completed.

2.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without the regular aid and attendance of another person, or render him unable to protect himself from the hazards and dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 1, 1992, for the award of service connection for cold injury residuals of the feet have been met.  38 U.S.C.A. § 5110(a)(West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date of October 1, 1992, for the award of service connection for cold injury residuals of the hands have been met.  38 U.S.C.A. § 5110(a)(West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350(b)(3), (h)(3)(i), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claims

In light of the favorable decision to grant the Veteran's earlier effective date claims, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

Following receipt of the Veteran's December 1992 claim, a June 1994 rating decision denied, in pertinent part, service connection for cold injury residuals of the feet.  An appeal of the June 1994 RO denial of service connection for cold injury residuals of the feet was completed by receipt of the Veteran's VA Form 9 in January 1996.  Subsequent to the receipt of the Veteran's timely appeal, the issue of service connection for cold injury residuals of the feet was next addressed in a January 1998 supplemental statement of the case.  It appears that the issue of service connection for cold injury residuals of the feet was not addressed again until following receipt of the Veteran's September 2005 statement (which was construed as a claim to reopen).

Based on the foregoing, the Board's March 2011 grant of service connection for cold injury residuals of the feet arose from the June 1994 rating decision.  As such, the criteria for an effective date of October 1, 1992, for the award of service connection for cold injury residuals of the feet and hands is warranted.  In this regard, as the Veteran's claim for service connection was received within one year after separation from service (December 1992), service connection is effective October 1, 1992, the day after the Veteran's September 30, 1992, separation from active service.  38 C.F.R. § 3.400(b)(2).

The Board also finds that the Veteran's December 1992 claim for residuals of a cold injury is broadly construed as to include the hands, and thus an effective date of October 1, 1992, for service connection for residuals of a cold injury of the hands is also warranted.

II.  SMC

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in March 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2011 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In November 2013 the Veteran underwent a VA examination that adequately addressed the medical matters presented by this issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that there has been substantial compliance with its June 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Consequently, VA's duty to assist the Veteran in the development of his claim has been satisfied.  

Analysis

The Veteran has been assigned a 100 percent combined disability evaluation since December 10, 1998, and he has been receiving TDIU benefits since December 7, 1996.  His disabilities as currently classified by the originating agency are rheumatoid arthritis of the right hand, rated 40 percent disabling; rheumatoid arthritis of the left hand, rated 30 percent disabling; rheumatoid arthritis of the right shoulder, rated 20 percent disabling; rheumatoid arthritis of the left shoulder, rated 20 percent disabling; rheumatoid arthritis of the right wrist, rated 10 percent disabling; rheumatoid arthritis of the left wrist, rated 10 percent disabling; rheumatoid arthritis of the right knee, rated 10 percent disabling; rheumatoid arthritis of the left knee, rated 10 percent; rheumatoid arthritis of the right ankle, rated 10 percent disabling; rheumatoid arthritis of the left ankle, rated 10 percent disabling; rheumatoid arthritis of the right foot, rated 10 percent disabling; rheumatoid arthritis of the left foot, rated 10 percent disabling; bilateral heel spurs, rated 10 percent disabling; hypertension, rated 10 percent disabling; rheumatoid arthritis of the right elbow, rated 0 percent disabling; rheumatoid arthritis of the left elbow, rated 0 percent disabling; rheumatoid arthritis of the right hip, rated 0 percent disabling; hemorrhoids, rated 0 percent disabling; alopecia areata, rated 0 percent disabling; residual of cold injury to the hand, left, rated 10 percent disabling; residual of cold injury to the foot, right, rated 10 percent disabling; residual of cold injury to the foot, left, rated 10 percent disabling; residual of cold injury to the hand, right, rated 10 percent disabling; and dry eyes, rated 0 percent disabling.

The criteria for determining whether increased compensation is payable by reason of need of aid and attendance due to service-connected disability or at the housebound rate are set forth in 38 C.F.R. § 3.352, and in pertinent part provide:

(a) Basic criteria for regular aid and attendance and permanently bedridden.  The following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

Entitlement to aid and attendance benefits is predicated on the objective evidence of record demonstrating that the appellant is so disabled as to require the regular aid and attendance of another person.  It is the essential contention in this case that the appellant's service-connected disabilities make it difficult for him to take care of himself.

At the November 2013 VA examination, the Veteran indicated that he could drive a vehicle and would often drive himself to appointments but could not drive long distances.  He usually "gets up and uses the toilet and then runs his hands under warm water to help with his hand stiffness."  He would then bathe and get dressed for the day.  He would make his own breakfast and was able to feed himself.  The Veteran essentially indicated that he could bathe, dress, groom, and go to the toilet by himself.  He would sometimes go to the library and would also get on the computer and read.  He would also walk around the neighborhood but would not overdo it.  He would also exercise at home on a stationary bike at home.  He stated that he was able to go to the grocery store as needed and also took care of his dog.  His medications would come by mail and he was able to manage his medications by himself.  Someone would come and help with his house cleaning but he did his own laundry.  The Veteran denied dizziness or imbalance when ambulating.  It was noted that the Veteran could leave home without restriction.  The examiner stated that the Veteran had no impairments that affected the ability of the Veteran to protect himself from his environment.

After review of the evidence of record, the Board concludes that the evidence does not demonstrate that the Veteran is so severely disabled as to need the regular aid and assistance of another person.  The Veteran is able to walk with, at most, mild difficulty, without the assistance of another person.  Most significantly, the Veteran's own statements indicate that he is able to perform daily actives such as bathing, cooking, and dressing by himself.  The Veteran can drive, is not bedridden, and has no significant visual acuity disability.  There is no indication that the Veteran would be unable to protect himself from the hazards of his daily environment, including his medication regimen.  While the November 2013 VA examiner noted that the Veteran did have mild to moderate difficulties performing some daily functions, in light of the above findings, the Board finds that entitlement to special monthly compensation benefits based on the need for regular aid and attendance is not warranted.

The Veteran is also seeking special monthly compensation benefits at the housebound rate.  Entitlement to these benefits is predicated on the evidence of record showing that the appellant has one single disability ratable 100 percent disabling and has additional disabilities independently ratable 60 percent or more disabling: or, in addition to the 100 percent disability evaluation, is demonstrably housebound due to disability.  In this case none of these criteria have been met, as there is no clinical data, or even an assertion by the Veteran, that he is confined to his dwelling or the immediate premises due to disability.

The Board must consider the credibility and competency of the Veteran's statements.  In doing so, the Board notes that the Veteran essentially indicated at his November 2013 VA examination that he did not need the aid and assistance of another.

In sum, there is no legal basis upon which entitlement to housebound status may be established.




ORDER

An effective date of October 1, 1992, for the award of service connection for cold injury residuals of the feet, is granted.

An effective date of October 1, 1992, for the award of service connection for cold injury residuals of the hands, is granted.

An award of special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


